11th
Court of Appeals
                                                                  Eastland,
Texas
                                                             Memorandum
Opinion
 
Combustion
Engineering, Inc. and Owens-Illinios, Inc.
Appellants
Vs.                   No.
11-02-00174-CV B Appeal
from Nolan County
Robert
Hutchinson and Joyce Hutchinson
Appellees
 
Combustion
Engineering, Inc. and Owens-Illinios, Inc. have each filed motions to dismiss
the appeal.  The parties stated that all
matters have been settled.  The motions
are granted.
The
appeal is dismissed.
 
PER CURIAM
 
February 26,
2004
Not designated
for publication.  See TEX.R.APP.P.
47.2(a).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.